Citation Nr: 0708413	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1973 and from August 15, 1980 to September 29, 1980.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

The now reopened claim of service connection for a 
psychiatric disorder is being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
psychiatric disorder was denied by an unappealed rating 
decision in February 1975; this rating was confirmed in an 
unappealed rating decision in February 1982.  

2.  The additional evidence received since the February 1982 
rating decision includes material that is not cumulative or 
redundant of evidence previously of record and which by 
itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a psychiatric disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder.  .  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to an issue that involves the matter of the 
submission of new and material evidence, although VA's 
duty to assist is circumscribed, the notice provisions of 
VCAA are applicable.  The United States Court of Appeals 
for Veterans Claims (Court) held that 38 U.S.C.A. 
§ 5103(a), as amended by VCAA, and 38 C.F.R. § 3.159(b), 
as amended, which pertain to VA's duty to notify a 
claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In August 2003, the RO sent the veteran and his 
representative a letter in which he was informed of the 
requirements needed to reopen a claim for service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  
In the August 2003 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the veteran in the development of his 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R.  § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim after August 2001, the current version of the 
law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  


Factual Background

The veteran's original claim of service connection for a 
psychiatric disorder was originally denied by rating decision 
in February 1975, and affirmed by rating decision in February 
1982, on the basis that the evidence showed that the veteran 
had a personality disorder, which is not considered a 
disability under the applicable law, and not an innocently 
acquired psychiatric disability.  See 38 C.F.R. § 3.303(c) 
(2006).  



Previously Considered Evidence

The relevant evidence on file at the time of the February 
1982 RO decision consisted of some of the veteran's 
service medical records and an August 1974 VA examination 
report.  


Evidence Received Since February 1982 

The evidence received since February 1982 consists of 
additional service and service department medical records, 
private medical reports dated in 1992 and 2003, and VA 
examination reports dated in 1992.   


Analysis

Service connection for psychiatric disability was denied by 
the RO in an unappealed rating decision in February 1975 
because the veteran had a personality disorder and not an 
acquired psychiatric disorder; this denial was affirmed by 
unappealed rating decision in February 1982.   

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record as to 
any aspect of the veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence of a psychiatric disorder that was 
incurred in or aggravated by service.  

The veteran's service medical records reveal that, on 
separation examination in November 1973, the veteran 
complained of trouble sleeping and nervous trouble and said 
that he had had a nervous disorder in 1969.  The diagnoses on 
VA evaluation in August 1974 were inadequate personality 
disturbance and possible schizoid personality.  

The evidence received after February 1982 includes 1992 and 
2003 statements from M.B.J., Ph.D., who had treated the 
veteran for a number of years beginning in 1990.  A 
generalized anxiety disorder and dependent personality 
disorder were diagnosed in April 1992, and the diagnoses 
later in 1992 included adjustment disorder with mixed 
emotional features and rule out anxiety disorder.  

According to a July 2003 statement from Dr. J., the veteran's 
experience in Navy boot camp in 1980 exacerbated his 
psychiatric disability.  

This July 2003 private medical opinion is new and material 
evidence with respect to the issue of service connection for 
a psychiatric disability.  This evidence was not previously 
of record, it bears directly and substantially upon the 
specific matter under consideration, and it raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the veteran's claim of 
service connection for an innocently acquired psychiatric 
disability is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal to this extent is allowed to 
further action as discussed hereinbelow.  



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a psychiatric disability.  

Although the July 2003 private medical opinion is new and 
material with respect to the issue of entitlement to service 
connection for a psychiatric disability, the examiner did not 
have access to the claims file and based her opinion 
primarily on the medical history provided by the veteran.  

Consequently, while the evidence is sufficient for reopening 
the claim, it does not contain a nexus opinion with 
sufficient supporting rationale to determine whether the 
veteran has a current acquired psychiatric disability that 
was incurred in or aggravated by service, as is now called 
for by VCAA.  

Accordingly, the claim for service connection for a 
psychiatric disability should be considered by the RO on a de 
novo basis prior to any further action by the Board.  Curry 
v. Brown, 7 Vet. App. 59, 67 (1994); see also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the reopened claim is REMANDED to the AOJ for 
the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
psychiatric disability since July 2003, 
the date of the most recent evidence on 
file.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  The AOJ must arrange for examination 
of the veteran by an appropriate health 
care provider to determine the nature and 
etiology of any current psychiatric 
disability.  The veteran's VA claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  The 
examiner must provide an opinion as to 
whether any current psychiatric 
disability is due to any disease that was 
incurred in or aggravated by service.  
The complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AOJ must adjudicate the veteran's 
claim for service connection for a 
psychiatric disability based on all of 
the evidence on file.  If the benefit 
sought on appeal remains denied, the 
veteran must be provided a Supplemental 
Statement of the Case.  The veteran and 
his representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


